Exhibit Contact: For news media – George Biechler, 610-774-5997 For financial analysts – Joseph P. Bergstein, 610-774-5609 PPL Corporation Two N. Ninth St. Allentown, PA 18101 PPL agrees to sell Maine hydroelectric assets to ArcLight Capital Partners ALLENTOWN, Pa. (July 1, 2009) — PPL Corporation (NYSE: PPL) announced Wednesday (7/1) that its PPL Maine subsidiary has signed a definitive agreement to sell the majority of PPL Maine’s hydroelectric generation business to Black Bear Hydro Partners, LLC, an affiliate of ArcLight Capital Partners, LLC, for a total of approximately $95 million, subject to the receipt of various state and federal regulatory approvals and consents. The total purchase price includes certain contingent consideration that would be realized upon completion of PPL’s previously announced sale, which is currently pending the receipt of certain state and federal regulatory approvals, of three other hydroelectric facilities to the Penobscot River Restoration Trust. The sale to the ArcLight affiliate involves five hydroelectric generating facilities in Maine that produce a total of 23 megawatts of electricity and are 100 percent owned by PPL; and PPL’s 50 percent ownership interest in a separate 13-megawatt hydroelectric project, of which the other 50 percent is already owned by another ArcLight affiliate. “As is the case with the pending sale of our Long Island generation business, these have been good assets for us in Maine but are not core to our concentrated generation positions in the PJM Interconnection and in the Northwest,” said William H. Spence, PPL’s executive vice president and chief operating officer. The sale is expected to close later this year, following receipt of necessary regulatory approvals and consents.
